FILE COPY




                                  No. 07-20-00358-CR

Jamie Lee Burns a/k/a Jamie Lee             §       From the 316th District Court
Nelson                                                of Hutchinson County
   Appellant                                §

v.                                          §       September 30, 2021

The State of Texas                          §       Opinion by Chief Justice Quinn
  Appellee

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated September 30, 2021, it is ordered,

adjudged, and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have already been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo